Citation Nr: 1137014	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-16 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability.

2.  Entitlement to an initial compensable rating for bilateral pes planus.

3.  Entitlement to an initial compensable rating for right foot hallux valgus.

4.  Entitlement to an initial compensable rating for left foot hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 2002 through April 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for the disabilities on appeal and assigned a 10 percent disability rating for the cervical spine disability and a noncompensable (0 percent) disability rating for each of the foot disabilities on appeal.

In June 2011, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.

The Board notes that the Veteran's Notice of Disagreement identified three other issues not included on the title page: increased ratings for a left shoulder disability, a right knee disability, and a left knee disability.  However, these issues were not included on the Veteran's Substantive Appeal (VA Form 9) which specifically limited the appeal to the four issues set forth above.  While the Veteran provided testimony regarding the other three disabilities at the June 2011 Travel Board hearing, where there has been no Substantive Appeal filed, the Board does not have jurisdiction over these issues.  See 38 U.S.C.A. § 7105.  Instead, the Board will interpret the Veteran's testimony as raising new claims for increased disability ratings for these disabilities and will refer them to the RO for appropriate action.

The issues of entitlement to increased disability ratings for a left shoulder disability currently rated as 20 percent disabling, a right knee disability currently rated as 10 percent disabling, and a left knee disability currently rated as 10 percent disabling were raised by the Veteran's testimony at hearing.  In addition, the issue of entitlement to service connection for stomach ulcers secondary to medication prescribed for orthopedic disabilities was also raised by the Veteran's testimony.  These issues have not been adjudicated by the RO and, therefore, the Board does not have jurisdiction over them, and they are all referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Throughout the appeals period, the Veteran's cervical spine disability has been characterized by flexion of 40 degrees or more and combined range of motion of 270 degrees or more; abnormal curvature of the spine and incapacitating episodes in excess of two weeks have not been shown.

2.  Throughout the appeals period, the Veteran's bilateral pes planus has been characterized by severe pain on standing, walking, or other weight-bearing activities which has negatively impacted his activities of daily living and his occupation.

3.  Throughout the appeals period, the Veteran's right foot hallux valgus has been characterized by symptoms which are moderate at worst, and have not been equivalent to amputation of the great toe or resection of the metatarsal head.  

4.  Throughout the appeals period, the Veteran's left foot hallux valgus has been characterized by symptoms which are moderate at worst, and have not been equivalent to amputation of the great toe or resection of the metatarsal head.  





CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 10 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5242, 5243 (2011). 

2.  The criteria for an initial 10 percent disability rating for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5276 (2011). 

3.  The criteria for an initial compensable disability rating for right foot hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5280 (2011). 

4.  The criteria for an initial compensable disability rating for left foot hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5280 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter, dated in May 2007, in relation to the Veteran's underlying claim for service connection.  Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records as well as post-service VA and private treatment records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in June 2007 (in relation to his underlying service connection claim) and in January 2009 (in relation to his increased rating claim).  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  

The Board acknowledges the argument made by the Veteran's representative at hearing regarding the need for an additional VA examination.  After reviewing the evidence, including the January 2009 VA examination report and the Veteran's testimony at hearing, the Board sees no evidence of worsening of symptomatology which would warrant a remand for an additional examination and thus further delay a determination in this matter.  In the future, should the Veteran's symptoms worsen, an increased disability ratings claim would be in order.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

Principles of Evaluative Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Rating Cervical Spine Disabilities

Spine disabilities may be rated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The General Rating Formula provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a.

The rating under the General Rating Formula is determined without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities are to be rated separately under an appropriate Diagnostic Code. 

The Formula for Rating intervertebral disc syndrome (IVDS) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.



Rating Foot Disabilities

Foot disabilities may be rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284, depending on the specific impairments and symptoms involved.  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability and 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

Diagnostic Code 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  38 C.F.R. § 4.71a.


Facts

Cervical Spine Disability

The June 2007 rating decision on appeal granted service connection for a cervical spine disability and assigned a 10 percent disability rating effective as of the date of service separation.  

On June 2007 VA examination, the Veteran reported that he had increased neck pain with physical activity and difficulty arising from a prone or supine position.  Rotation of his neck, particularly to the left, was difficult and he was unable to sleep on his side or in a prone position.  He had been diagnosed with degenerative disc disease at C5-6 with a 3 mm retrolisthesis.  He did not have arm pain, numbness, weakness, or bowel or bladder symptoms.  He used a Tempur-Pedic pillow, but did not use any braces.  He reported no incapacitating episodes in the previous year and no effect from the neck disability on his occupation.  On physical examination, there was tenderness along the left paraspinous muscles in the C5-6 area, but no muscle spasm or evidence of muscle weakness.  Sensation and deep tendon reflexes were intact.  Range of motion testing showed flexion to 45 degrees with pain; extension to 35 degrees with pain; lateral rotation to 80 degrees on the left and 60 degrees on the right, with pain; and, lateral flexion to 45 degrees bilaterally with pain on the left side.  There were no additional limitations following repetitive use, no flare-ups, so incoordination, fatigue, weakness, or lack of endurance.

In August 2007, the Veteran was seen for complaints of chronic neck pain, which had increased when he began riding his bicycle and training.  His graduate school work required extensive reading, which increased his pain; he needed to lie flat and hold the books above him in order to read.  He had been experiencing numbness in his left hand and reported that when his pain was worse in his neck he could not get out of bed.  Physical therapy for the neck in the past had afforded only minor relief, and he reported suffering some urinary urgency and bowel urgency with regards to his neck.  On physical examination, he could bring his chin within three fingerbreadths of his chest before the onset of pain, and he could extend his neck without pain.  Spurling maneuvers on the left and right were negative and motor testing and deep tendon reflexes were normal.  There was a positive Tinel's sign in the left hand.  Review of an MRI showed good alignment of his cervical spine, with some loss of lordotic curve and degenerative disc disease at C5-6 which was moderate to severe in nature.  There were no signs of instability in the neck.  The provider diagnosed degenerative disc disease in the cervical spine and cubital tunnel syndrome in the left arm.

On January 2009 VA examination, the Veteran reported constant neck pain every day, mostly on the left side, which was sharp and radiated to his left shoulder.  He had tried orthopedic pillows without relief.  He had called in sick five times in the past year due to neck pain and had left work early on two other occasions.  Just about everything he did on the job bothered his neck, including reading and computer work.  He denied any bowel or bladder incontinence.  He had experienced one incapacitating episode in the past year which lasted one day.  On physical examination, he had normal curvature of the cervical spine with no deformities, swelling, or palpable tenderness.  There was tenderness in the paraspinal muscles to the left side of C5-6.  Range of motion testing showed flexion to 40 degrees with pain; extension to 30 degrees with pain; lateral rotation to 60 degrees on the left and 80 degrees on the right with pain bilaterally; and, lateral flexion to 40 degrees bilaterally with pain.  Deep tendon and motor reflexes were normal and there was no evidence of muscle atrophy or spasm.  There was no additional loss of motion with repetitive motion and no evidence of fatigue or incoordination.

In his April 2009 Substantive Appeal, the Veteran disagreed with the statement that he had denied having bowel and bladder incontinence.  He stated that his service treatment records and private medical records would support that statement.

At hearing in June 2011, the Veteran testified that he had continual pain in his neck radiating into his left shoulder and that he used an orthopedic pillow with no relief.  He was okay as long as he slept on his back, but if he rolled onto his side, he was unable to lift his head.  He said he had taken four days off in the past year due to his neck pain and that he had demonstrated decreased range of motion and degenerative disc disease at C5-6.  He stated that because he had trained as a Navy SEAL he had a higher pain tolerance than other people, and he only noticed extremes of pain.

Foot Disabilities

The June 2007 rating decision on appeal granted service connection for bilateral pes planus (flat feet) and hallux valgus in the left and right feet.  All three disabilities were assigned noncompensable (0 percent) disability ratings beginning on the date of service separation.  

On June 2007 VA examination, the Veteran complained of continual bilateral foot pain occurring at rest and when standing or walking.  The worst pain was in the left first metatarsophalangeal joint at rest, but he had medial longitudinal arch pain when standing and walking.  He got some relief from pain medication and did not use any shoe inserts, braces, or corrective shoes, and he walked with a normal gait.  His foot disabilities did not affect his occupation, but his activities of daily living were impacted because of painful weightbearing.  On physical examination, there were no objective findings of painful motion in the midfoot, forefoot, or hindfoot, and no edema or instability.  There was tenderness over the first metatarsophalangeal joint on the left foot and painful motion with flexion to 25 degrees.  He had hallux valgus deformities on both feet, worse on the left, and his right foot did not have any painful motion.  He reported instantaneous pain when standing or walking and pes planus was evident with normal alignment of the Achilles tendon and no pain on manipulation.  He had forefoot pronation with weightbearing.  Weightbearing X-rays showed bilateral pes planus and mild hallux valgus deformities of the great toes with narrowing and lipping of the first metatarsophalangeal joints and possible early bunion formation.  There were hammertoe deformities in the lateral toes.
 
In August 2007, the Veteran was seen by a private physician for complaints of bilateral hallux metatarsophalangeal joint pain dorsally and medially.  He reported pain when he walked or ran for long periods of time; he had increased his shoe size with no relief of pain.  On physical examination, his muscle function appeared normal.  There were bilateral hallux valgus deformities with bony exostoses dorsally and discomfort to palpation with dorsiflexion.  On standing, he had neutral hindfoot alignment with a well-functioning posterial tibialis tendon.  There was reduced range of motion in the right first metatarsophalangeal joint and increased erythema with mild pain on range of motion testing.  There was some instability on ambulation during midstance at his midtarsal joint and a noticeable abductory twist and apropulsiveness.  

In December 2007, the Veteran was seen at a private facility for continued problems with his left forefoot, a popping sensation in the plantar aspect of the third webspace, and intermittent radiation of pain distally.  On physical examination, there was tenderness to palpation of the left foot third webspace and pain on compression of the metatarsal heads.  There was no pain with manipulation of the metatarsophalangeal joints.  Hallux valgus deformities were noted, as well as a positive Tinel's sign over the dorsomedial sensory branch.  Nerve and motor functions were intact.  The provider diagnosed a third webspace neuroma of the left foot and bilateral hallux valgus.  

On January 2009 VA examination, the Veteran reported daily constant bilateral foot pain.  He wore orthotics daily as well as extra wide shoes, which afforded some relief, but still experienced sharp, burning pain.  He had been diagnosed with a neuroma of the left foot but had declined surgery.  His feet did not affect his work unless he spent a lot of time walking or standing, and he did not experience any additional limitation with flare-ups.  His foot pain interfered with his activities of daily living due to the increased pain with walking and standing.  On physical examination, bilateral hallux valgus and pes planus were observed.  The feet were nontender on palpation and manipulation bilaterally, and bilateral Achilles tendon alignment was normal.  He was able to perform normal weight bearing and normal standing and walking bilaterally, with no fatigue or incoordination with active range of motion.  The examiner noted bilateral pes planus and bilateral hallux valgus with chronic bilateral foot pain.

At his hearing in June 2011, the Veteran testified that he experienced daily bilateral foot pain of a constant, sharp, burning nature due to his bilateral pes planus and bilateral hallux valgus.  He had also been diagnosed with medial sesamoiditis and a neuroma of the left fourth webspace which caused hypersensitivity of the dorsal medial branch peroneal nerve.  His podiatrist had prescribed orthotics for his foot problems.  He reported that his left foot was more painful than his right, and that he had difficulty exercising, especially cycling, due to the pain in his feet.  He would eventually need surgery on his feet.

Analysis

Cervical Spine Disability

The evidence set forth above demonstrates that the Veteran's cervical spine disability is consistent with the 10 percent disability rating currently assigned.  Range of motion testing has shown flexion of 40 degrees or greater and combined range of motion of 290 degrees or greater.  These findings are within the criteria for a 10 percent disability rating.  Neither VA examinations nor private treatment records showed abnormal curvature of the spine or any ankylosis which would warrant a higher disability rating.  The Veteran also reported experiencing only one incapacitating episode during the appeals period, which lasted only one day.

Notably, the Veteran has specifically asserted that he suffers from neurological symptoms, such as bowel and bladder urgency and/or incontinence, which are the result of his cervical spine disability.  The provisions of 38 C.F.R. § 4.71a dictate that neurological manifestations be rated separately, and this decision refers that issue to the RO for appropriate action.  On VA and private examination, however, the Veteran has exhibited normal reflexes and motor strength and functioning of the upper and lower extremities.  While he has reported some bowel and/or bladder incontinence, but no medical examiner has suggested that such a finding is related to the Veteran's cervical spine disability.  

Also, the Board notes the Veteran's complaints of pain and numbness in the left arm and shoulder.  However, the Veteran has been granted a separate disability rating for a left shoulder disability which encompasses the pain and range of motion restrictions in the left arm.  Also, the Veteran's private physician has diagnosed left arm cubital tunnel syndrome, a separate condition from the cervical spine disability.  The Veteran is at liberty to file a separate claim for such condition as caused or aggravated by his cervical spine disability, should he choose to do so, but the symptoms of the left arm and shoulder are not encompassed in the rating criteria for the disability at issue here.  Additionally, no examiner has suggested during the pendency of this appeal that the Veteran experiences additional limitation of motion of the cervical spine less than that noted above due to such factors as pain, pain on use, fatigability, weakness, or incoordination; thus, an increased rating based on these factors is not warranted.  See DeLuca, 8 Vet. App. at 202.  Also, no examiner has suggested that the Veteran's cervical spine disability has resulted in a degree of impairment in excess of that currently contemplated, such that a staged rating is warranted.  See Fenderson, 12 Vet. App. at 119.  

In light of the foregoing, the Board finds that preponderance of the evidence is against a disability rating in excess of the 10 percent currently assigned for cervical spine disability.  As such, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Foot Disabilities

With respect to the Veteran's bilateral pes planus, the evidence set forth above supports an initial 10 percent disability rating for the severity of the symptoms experienced.  Specifically, the Board notes the Veteran's consistent complaints of severe pain on standing, walking, or other weightbearing which has a negative impact on his activities of daily living and his occupation.  In addition, the Veteran's private treatment provider and VA examiners have described the Veteran's condition as one of moderate flatfoot or pes planus.  As such, the criteria for a 10 percent disability rating for moderate bilateral pes planus are met or approximated, and the higher disability rating is warranted.  Notably, while the incorporation of the Veteran's severe pain symptoms in the disability rating would presently include the neuroma of the left fourth webspace, subsequent relief of this condition alone would not preclude continuation of a compensable rating.  

A still higher, i.e., 20 or 30 percent disability rating, such as for severe pes planus, unilateral or bilateral respectively, is not warranted.  There is no evidence of marked deformity such as pronation or abduction, the Veteran did not exhibit accentuated pain on manipulation or swelling on use, and no characteristic callosities have been noted.  Therefore, there is no basis for the award of a still higher disability rating.  

With respect to the Veteran's right and left foot hallux valgus, the evidence set forth above is not consistent with an initial compensable rating for this disability in either foot.  The rating criteria with respect to hallux valgus afford a 10 percent disability rating only where a resection of the metatarsal head has been performed or the severity of the disability is comparable to the amputation of the great toe.  Here, such severity of symptomatology is not shown.  Rather, both VA examinations and private treatment records show the presence of bilateral hallux valgus which is characterized as mild based on the X-ray findings.  Also, no examiner has suggested that the Veteran's bilateral foot disabilities have resulted in a degree of impairment in excess of that currently contemplated, such that a staged rating is warranted.  See Fenderson, 12 Vet. App. at 119.  

The Board has considered whether any higher or additional disability ratings should be afforded for the Veteran's foot disabilities, to include Diagnostic Code 5284 for residuals of other foot disabilities.  However, inasmuch as the specific disabilities at issue here are consistent with the specific rating criteria already referenced, namely Diagnostic Codes 5276 and 5280, there is no cause to apply Diagnostic Code 5284.  Further, such application would result in at most a 10 percent disability rating based on the moderate disability of bilateral pes planus, and such increased rating is already granted above.  Therefore, the Board finds that the preponderance of the evidence is against a compensable rating for either the right foot or left foot hallux valgus, or for the Veteran's bilateral pes planus.  Therefore, the benefit-of-the-doubt standard also does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Rating

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The Board observes the Veteran is employed, and has not required hospitalization for his service-connected disabilities during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disabilities alone are the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disabilities on appeal.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  






(CONTINUED ON NEXT PAGE)

ORDER

An initial disability rating in excess of 10 percent for a cervical spine disability is denied.

An initial disability rating of 10 percent for moderate bilateral pes planus is granted, subject to the laws and provisions governing the award of monetary benefits.

An initial compensable rating for right foot hallux valgus is denied.

An initial compensable rating for left foot hallux valgus is denied.



____________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


